                                   Case 4:20-cv-04062-PJH Document 35 Filed 01/13/21 Page 1 of 4



                       1      ANDREW M. SPURCHISE, Bar No. 245998
                              aspurchise@littler.com
                       2      LITTLER MENDELSON, P.C.
                              900 Third Avenue
                       3      New York, New York 10022.3298
                              Telephone:    212.583.9600
                       4      Facsimile:    212.832.2719

                       5      SOPHIA BEHNIA, Bar No. 289318
                              sbehnia@littler.com
                       6      BRIDGET O’HARA, Bar No. 313945
                              bohara@littler.com
                       7      LITTLER MENDELSON, P.C.
                              333 Bush Street, 34th Floor
                       8      San Francisco, CA 94104
                              Telephone:     415.433.1940
                       9      Facsimile:     415.399.8490

                    10
                              Attorneys for Defendant
                    11        UBER TECHNOLOGIES, INC.

                    12
                                                         UNITED STATES DISTRICT COURT
                    13
                                                        NORTHERN DISTRICT OF CALIFORNIA
                    14

                    15
                              KENT HASSELL, on his own behalf and on     Case No. 4:20-cv-04062-PJH
                    16        behalf of all others similarly situated,
                                                                         STIPULATION FOR EXTENSION OF
                    17                                                   TIME TO FILE RESPONSIVE
                                           Plaintiff,                    PLEADING AND [PROPOSED]
                    18                                                   ORDER AS MODIFIED BY THE
                                    v.                                   COURT
                    19
                              UBER TECHNOLOGIES, INC., d/b/a UBER        Complaint Filed: June 18, 2020
                    20        EATS

                    21                     Defendant.

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
       900 Third Avenue
   New York, NY, 10022.3298
         212.583.9600
                               STIPULATION FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADING AND [PROPOSED] ORDER
                                    Case 4:20-cv-04062-PJH Document 35 Filed 01/13/21 Page 2 of 4



                       1             Pursuant to Civil Local Rule 6-2(a), Defendant Uber Technologies, Inc. (“Defendant”) and

                       2      Plaintiff Kent Hassell (“Plaintiff”) (collectively “Parties”) by and through their respective counsel of

                       3      record, hereby stipulate as follows:

                       4             WHEREAS, on June 18, 2020, Plaintiff filed his Complaint against Defendant;

                       5             WHEREAS, on June 23, 2020, Plaintiff served the Complaint on Defendant;

                       6             WHEREAS, on July 8, 2020, the Parties stipulated to a 14-day extension to Defendant’s

                       7      deadline to respond to Plaintiff’s Complaint, resulting in a July 28, 2020 deadline;

                       8             WHEREAS, on July 27, 2020, the Parties stipulated to an additional seven (7) day extension

                       9      to Defendant’s responsive pleading deadline;

                    10               WHEREAS, on July 28, 2020, the Court granted the seven (7) day extension to Defendant’s

                    11        responsive pleading deadline pursuant to the Parties’ stipulation;

                    12               WHEREAS, on August 4, 2020, Defendant filed a Motion to Dismiss and Strike Class

                    13        Allegations (“Motion to Dismiss”) in response to Plaintiff’s Complaint;

                    14               WHEREAS, on December 7, 2020, the Court granted Defendant’s Motion to Dismiss and

                    15        ordered Plaintiff to file a First Amended Complaint, if any, by January 4, 2021;

                    16               WHEREAS, on January 4, 2021, Plaintiff filed a Notice of Filing of First Amended Complaint

                    17        against Defendant;

                    18               WHEREAS, on January 6, 2021, at the Clerk's direction, Plaintiff re-filed his First Amended

                    19        Complaint directly (and not as an exhibit to the notice);

                    20               WHEREAS, the Parties have met and conferred and have agreed to a 14-day extension of

                    21        Defendant’s current January 18, 2021 responsive pleading deadline to February 1, 2021;

                    22               WHEREAS, the agreed-upon extension to February 1, 2021 will not impact any other date or

                    23        event in his matter.

                    24               IT IS HEREBY STIPULATED AND AGREED, by and between the Parties through their

                    25        respective undersigned attorneys that the deadline for Defendant to file and serve a response to the

                    26        First Amended Complaint is on or before February 1, 2021.

                    27               IT IS SO STIPULATED.

                    28
LITTLER M ENDELSON, P.C.
       900 Third Avenue
   New York, NY, 10022.3298
                                                                               2.
         212.583.9600

                               STIPULATION FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADING AND [PROPOSED] ORDER
                                    Case 4:20-cv-04062-PJH Document 35 Filed 01/13/21 Page 3 of 4



                       1
                              Dated:         January 11, 2021
                       2

                       3
                                                                                 /s/ Sophia Behnia
                       4                                                         ANDREW SPURCHISE
                                                                                 SOPHIA BEHNIA
                       5                                                         LITTLER MENDELSON, P.C.
                                                                                 Attorneys for Defendant
                       6                                                         UBER TECHONOLOGIES, INC.

                       7

                       8
                              Dated:         January 11, 2021
                       9

                    10
                                                                                 /s/ Shannon Liss-Riordan
                    11                                                           SHANNON LISS-RIORDAN
                                                                                 ANNE KRAMER
                    12                                                           LICHTEN & LISS-RIORDAN, P.C.
                                                                                 Attorneys for Plaintiff
                    13                                                           KENT HASSELL

                    14
                                                                   FILER’S ATTESTATION
                    15
                                       Pursuant to Local Rule 5-1, I attest that concurrence in the filing of this document has been
                    16
                              obtained from each of the other signatories.
                    17
                              Dated:         January 11, 2021
                    18

                    19
                                                                                 /s/ Sophia Behnia
                    20                                                           ANDREW SPURCHISE
                                                                                 SOPHIA BEHNIA
                    21                                                           Littler Mendelson, P.C.
                                                                                 Attorneys for Defendant
                    22                                                           UBER TECHONOLOGIES, INC.

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
       900 Third Avenue
   New York, NY, 10022.3298
                                                                               3.
         212.583.9600

                               STIPULATION FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADING AND [PROPOSED] ORDER
                                     Case 4:20-cv-04062-PJH Document 35 Filed 01/13/21 Page 4 of 4



                       1                                         [PROPOSED] ORDER

                       2      PURSUANT TO STIPULATION, IT SO ORDERED. The Court continues the pending case
                              management conference to April 15, 2021.                            TE
                                                                                                    S DISTRICT
                       3                                                                        TA             C




                                                                                                                      O
                                                                                           S




                                                                                                                       U
                                                                                          ED
                                     January 13, 2021
                              DATED:_________________




                                                                                                                        RT
                       4                                                                                         ERED




                                                                                      UNIT
                                                                                                          O ORD
                                                                                               IT IS S
                                                                              _______________________________________




                                                                                                                              R NIA
                       5                                                      Hon. Phyllis J. Hamiltonhyllis J.
                                                                                                                Hamilto
                                                                                                                        n




                                                                                      NO
                                                                                              Judge P




                                                                                                                              FO
                                                                              United States District Judge




                                                                                       RT
                       6




                                                                                                                          LI
                                                                                               ER




                                                                                          H




                                                                                                                      A
                                                                                                    N                     C
                                                                                                                      F
                                                                                                        D IS T IC T O
                                                                                                              R
                       7

                       8
                              4844-2025-1862.4 073208.2022
                       9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
       900 Third Avenue
   New York, NY, 10022.3298
                                                                         4.
         212.583.9600

                                STIPULATION FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADING AND [PROPOSED] ORDER
